FILED
                             NOT FOR PUBLICATION                            JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL BALBUENA RIVERA, a.k.a.                   No. 06-73815
Manuel Rivera-Balbuena,
                                                 Agency No. A091-878-213
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Manuel Balbuena Rivera, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s (“IJ”) decision denying his application for lawful

permanent resident cancellation of removal. Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales,

427 F.3d 586, 591 (9th Cir. 2005), and we dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to review Balbuena Rivera’s contention that the IJ erred

in finding him removable because he failed to raise that issue before the agency.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (exhaustion is generally

mandatory and jurisdictional); see also Abebe v. Mukasey, 554 F.3d 1203, 1207-08

(9th Cir. 2009) (en banc) (issues raised in the notice of appeal but not argued in the

brief to BIA are not exhausted).

      We also lack jurisdiction to review the IJ’s discretionary denial of Balbuena

Rivera’s application for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i).

      The IJ did not err by considering evidence outside the record of conviction

to determine whether discretion should be favorably exercised. See Tokatly v.

Ashcroft, 371 F.3d 613, 621 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    06-73815